Citation Nr: 0523124	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  01-08 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for a right inguinal 
hernia prior to May 20, 2004, and a rating higher than 10 
percent on and after that date.

2.  Entitlement to a compensable rating for postoperative 
right hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1958 to January 
1961.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for a 
compensable rating for residuals of his postoperative right 
inguinal hernia.  The RO also denied service connection for 
prostatitis and epididymo-orchitis secondary to the veteran's 
service-connected noncompensable postoperative right 
hydrocele.  Based on medical records submitted in connection 
with the latter denial, the RO considered in its August 2001 
statement of the case (SOC) the issue of entitlement to a 
compensable rating for postoperative right hydrocele in 
addition to entitlement to a compensable rating for right 
inguinal hernia.  The Board notes that the August 2001 SOC 
was issued by the Philadelphia, Pennsylvania RO and Insurance 
Center, to which jurisdiction over the case had been 
transferred, and that office forwarded the appeal to the 
Board.

The veteran requested a Travel Board hearing in his September 
2001 Substantive Appeal (VA Form 9), but withdrew this 
request in September 2003.  38 C.F.R. § 20.704(e) (2004).

The Board remanded both claims for additional development in 
November 2003, including compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and new VA examinations to 
determine the severity of both disorders at issue.  After 
that development took place, Stegall v. West, 11 Vet. App. 
268, 271 (1998), the Appeals Management Center (AMC) in May 
2005 increased the rating for the veteran's right inguinal 
hernia to 10 percent, effective the May 20, 2004 date of the 
VA examination, and continued the noncompensable rating for 
postoperative right hydrocele.  The veteran continued to 
disagree with the rating assigned.  The Board will therefore 
decide whether the veteran is entitled to a compensable 
rating for his right inguinal hernia prior to May 20, 2004 
and to a rating for this disorder higher than 10 percent on 
and after that date, and whether the veteran is entitled to a 
compensable rating for his postoperative right hydrocele.
FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that, prior to May 20, 2004, the veteran's 
right inguinal hernia was small, reducible, did not protrude, 
and did not require a truss; as of May 20, 2004, the 
veteran's right inguinal hernia was small, recurrent and 
protruded, and was also reducible.  It was not shown that a 
belt or truss was needed for treatment.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's right hydrocele has not 
caused atrophy or removal of either testicle, and the 
veteran's testis are normal except for benign scrotal masses.  
There is significant testicle tenderness related to the 
hydrocele commensurate with tender and painful scarring.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a compensable 
evaluation for the veteran's right inguinal hernia prior to 
May 20, 2004, and the criteria have not been met for an 
evaluation in excess of 10 percent, as of that date.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7338 
(2004).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a 10 percent rating, but no more, 
commensurate with tender and painful scarring have not been 
met for postoperative right hydrocele.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.115b, Diagnostic Codes 7523, 7524, 7804 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), and its 
implementing regulations, redefine the obligations of VA with 
respect to its duties to notify and assist claimants.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini), 
the United States Court of Appeals for Veterans Claims 
(Court) discussed both the timing and content of the VCAA's 
notice requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), 
VA's Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the Board's November 2003 
remand, the AMC sent the veteran a May 2004 letter explaining 
VA's duties to notify and assist him with his claims for 
increased ratings for his right inguinal hernia and right 
hydrocele, and the veteran's rights and responsibilities in 
this regard.  VA did not take any adjudicative action until 
the AMC's May 2005 rating decision and supplemental SOC 
(SSOC).  Thus, in compliance with Pelegrini, VA provided VCAA 
notification to the veteran prior to its initial adjudicative 
action on his claims, with "initial" referring to VA's 
first adjudicative action after the Board's November 2003 
remand.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's May 2004 
letter told the veteran it was still working on his claims 
for entitlement to compensable evaluations for his right 
inguinal hernia and right hydrocele, and explained in an 
attachment entitled, "What the Evidence Must Show," that to 
establish entitlement to these benefits, the veteran had to 
show that these disorders had worsened.  The letter also 
indicated the information or evidence needed from the veteran 
and, in an attachment entitled, "What is the Status of your 
Appeal and How you can Help," the respective 
responsibilities of the veteran and VA in obtaining it.  The 
AMC also wrote: "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  In addition, the AMC included in its May 2005 
SSOC the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  VA thus satisfied all four 
elements of the VCAA's content notice requirements.

Moreover, VA obtained all identified treatment records.  And, 
as directed by the Board, the AMC afforded the veteran VA 
examinations to determine the severity of his right inguinal 
hernia and right hydrocele.  There is no indication that any 
other records exist that should be requested, or that any 
pertinent evidence was not received.  VA thus complied with 
the VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Applicable Legal Principles

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for a right inguinal hernia and right hydrocele in 
September 1980, and he did not appeal these evaluations.  
Thus, since entitlement to compensation has already been 
established and an increase in the disability rating for 
these two disorders is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  As noted, however, because an 
increased evaluation has been granted for the right inguinal 
hernia as of May 20, 2004, the Board must determine whether 
the veteran is entitled to a compensable evaluation for this 
disorder prior to that date, and a rating higher than the 
current 10 percent on and after it.



Right Inguinal Hernia

The veteran's right inguinal hernia has been evaluated under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7338 (2004), 
specifically applicable to this disorder.  Under that 
diagnostic code, a noncompensable evaluation is warranted 
where the hernia is small, reducible, or without true hernia 
protrusion.  A noncompensable evaluation is also warranted 
where the hernia has not been operated upon, but is 
remediable.  When the hernia is postoperative recurrent, 
readily reducible and well supported by a truss or belt, a 10 
percent rating is warranted.  A 30 percent evaluation is 
warranted for a small hernia that is postoperative recurrent, 
or unoperated irremediable, not well supported by a truss, or 
not readily reducible.  A 60 percent evaluation is warranted 
for a large, postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.

During service, the veteran underwent a successful right 
inguinal hernioplasty.

As noted in the Board's November 2003 decision, the treatment 
records from 1996 through 2001 reflect frequent evaluation 
for a number of disorders related to the genitourinary and 
digestive systems, but do not contain notations of specific 
complaints, pertinent abnormal clinical findings, or 
treatment relating to the right inguinal hernia or right 
hydrocele.  The June 1998 VA right herniorraphy examination 
report indicates that the veteran was not in any acute 
distress.  He had a well-healed scar in the right inguinal 
region.  The hernia was reducible and recurrent, and seemed 
to be direct because of weakness in the floor.  The hernia 
was about 1 cm. in size and repairable, and a truss was not 
advised.

At the January 2002 VA examination, there was no evidence of 
any recurrent hernias.  At the May 20, 2004 VA examination, 
the hernia surgery scar was measured at 11 cm. and was 
nontender.  There was a noticeable bulge that increased on 
intra-abdominal pressure, such as coughing.  The bulge was 
tender.  The diagnosis was recurrent and reducible small 
right inguinal hernia.

Based on the above, the veteran's claim for a compensable 
rating for his right inguinal hernia prior to May 20, 2004 
must be denied.  Prior to that date, the veteran's hernia was 
small and reducible, and there was no evidence it protruded.  
The hernia had reportedly recurred in June 1998 but was not 
found in January 2002, and a truss was not advised or used 
for support.  Although the veteran had some indication of 
both the recurrence and reducible symptoms listed in the 10 
percent criteria, he did not need a truss, whereas he had all 
of the symptoms listed in the applicable noncompensable 
criteria-small, reducible, and without true hernia 
protrusion.  Thus, the preponderance of the evidence reflects 
that the veteran's disability picture prior to May 24, 2000 
more nearly approximates the criteria listed in the 
noncompensable rating, and not the higher, 10 percent rating.  
38 C.F.R. § 4.7 (2004).  The benefit of the doubt doctrine is 
therefore not for application, and the claim for a 
compensable rating is denied for the period prior to May 20, 
2004.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).

However, the veteran is entitled to a higher, 10 percent 
evaluation, as of the date of the May 20, 2004 VA 
examination.  That examination report reflects that the 
hernia was small and recurrent, and was also protruding.  It 
was noted to be reducible.  There is no indication that it 
was so large that a belt or truss was considered.  Thus an 
increased rating is not warranted.  The 30 percent evaluation 
is warranted where the hernia is small and recurrent, or 
there are other symptoms present, such as not being supported 
by a truss and not being reducible.  The veteran also had 
symptoms in the 10 percent criteria of being recurrent and 
reducible.  This is the proper rating as there is no 
indication that the pathology was such that a belt or truss 
was for consideration.

Right Hydrocele

The veteran underwent excision of right hydrocele during 
service.  There is no diagnostic code applicable to 
hydrocele, and the veteran has been rated by analogy under 
38 C.F.R. § 4.115b, DC 7523 (2004), applicable to atrophy of 
the testis.  Under that diagnostic code, a 20 percent 
evaluation is warranted where there is complete atrophy of 
both testes and a noncompensable evaluation is warranted 
where there is complete atrophy of one testis.  Similarly, 
under DC 7524, removal of both testes warrants a 30 percent 
rating while removal of one testis warrants a noncompensable 
evaluation.

At the June 1998 VA genitourinary examination, the veteran's 
testes were tender with bilateral epididymal cysts.  Both 
testes were small but within the normal range, with bilateral 
swelling of the epididymis and the tenderness was greater on 
the right than on the left.  The January 2002 VA examination 
showed bilateral hydroceles.

In April 2002, the veteran underwent a trans-scrotal 
bilateral spermatocelectomy with excision of the redundant 
vaginalis bilaterally.  The pre and postoperative diagnoses 
both noted bilateral symptomatic spermatoceles, left greater 
than right.  Spermatoceles on both testes were removed, and 
they were sutured back into place.

The May 2004 VA examination noted that the veteran had 
minimal pain of the left testis and significant right 
testicular tenderness.  The left testis was normal and there 
was residual swelling of the right testis, which the examiner 
attributed to a hydrocele rather than a spermatocele.  There 
examination of the right side was interrupted because of the 
tenderness.  The examiner recommended a scrotal ultrasound to 
determine the cause of the swelling.  A May 2004 VAX addendum 
indicates that an echogram of the scrotum showed bilaterally 
normal testes and small varicoceles on both sides, neither of 
which required surgical intervention.

Based on the above, the veteran is not entitled to a 
compensable evaluation for his postoperative right hydrocele 
on the basis of atrophy or absence of a testicle.  The only 
diagnostic codes applicable to the testes, DCs 7523 and 7524, 
provide for noncompensable evaluations where there is 
complete atrophy or removal one testis, and a higher 
evaluation where there is atrophy or removal of both.

On the other hand, there is significant tenderness noted on 
examination.  Review of the record leads to the conclusion 
that this is more commensurate with tender and painful 
scarring.  The tenderness was so significant that it 
interfered with the examination of the testicle.  This more 
nearly approximates a 10 percent rating for tender and 
painful scarring.  38 C.F.R. § 4.7, Code 7804.  Thus, with 
resolution of reasonable doubt in his favor a 10 percent 
rating, but no more, is warranted.

The evidence is against a higher rating.  As noted there is 
no basis for a compensable rating based on testicular 
involvement.  There is no evidence of greater function 
impairment, and there is no other code which would provide a 
higher rating.


ORDER

The claim for a compensable evaluation for a right inguinal 
hernia prior to May 20, 2004 is denied; as of that date, an 
evaluation of in excess of 10 percent, is denied.

The claim for a 10 percent rating, but no more, for 
postoperative right hydrocele is granted.  The appeal is 
allowed to this extent subject to the law and regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


